Name: 79/1049/EEC: Commission Decision of 27 November 1979 on the reimbursement by the Guidance Section of the EAGGF to the Kingdom of Belgium of aids granted during 1977 to organizations of fruit and vegetable producers (Only the French and Dutch texts are authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1979-12-18

 Avis juridique important|31979D104979/1049/EEC: Commission Decision of 27 November 1979 on the reimbursement by the Guidance Section of the EAGGF to the Kingdom of Belgium of aids granted during 1977 to organizations of fruit and vegetable producers (Only the French and Dutch texts are authentic) Official Journal L 322 , 18/12/1979 P. 0022 - 0022****( 1 ) OJ NO L 118 , 20 . 5 . 1972 , P . 1 . ( 2 ) OJ NO L 204 , 28 . 7 . 1978 , P . 12 . ( 3 ) OJ NO L 61 , 12 . 3 . 1969 , P . 2 . ( 4 ) OJ NO L 287 , 15 . 11 . 1969 , P . 3 . COMMISSION DECISION OF 27 NOVEMBER 1979 ON THE REIMBURSEMENT BY THE GUIDANCE SECTION OF THE EAGGF TO THE KINGDOM OF BELGIUM OF AIDS GRANTED DURING 1977 TO ORGANIZATIONS OF FRUIT AND VEGETABLE PRODUCERS ( ONLY THE FRENCH AND DUTCH TEXTS ARE AUTHENTIC ) ( 79/1049/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 1035/72 OF 18 MAY 1972 ON THE COMMON ORGANIZATION OF THE MARKET IN FRUIT AND VEGETABLES ( 1 ), AS LAST AMENDED BY COUNCIL REGULATION ( EEC ) NO 1766/78 ( 2 ), AND IN PARTICULAR ARTICLE 36 THEREOF , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 449/69 OF 11 MARCH 1969 ON THE REIMBURSEMENT OF AID GRANTED BY MEMBER STATES TO ORGANIZATIONS OF FRUIT AND VEGETABLE PRODUCERS ( 3 ), AND IN PARTICULAR ARTICLE 7 ( 2 ) THEREOF , WHEREAS THE KINGDOM OF BELGIUM HAS MADE AN APPLICATION FOR REIMBURSEMENT IN RESPECT OF AID GRANTED DURING 1977 TO ORGANIZATIONS OF FRUIT AND VEGETABLE PRODUCERS ; WHEREAS THIS APPLICATION IS IN ACCORDANCE WITH THE PROVISIONS OF COMMISSION REGULATION ( EEC ) NO 2264/69 OF 13 NOVEMBER 1969 ON APPLICATION FOR REIMBURSEMENT OF AID GRANTED BY MEMBER STATES TO ORGANIZATIONS OF FRUIT AND VEGETABLE PRODUCERS ( 4 ); WHEREAS AN EXAMINATION OF THE INFORMATION PROVIDED SHOWS THAT AID OF BFRS 20 472 706 WAS GRANTED UNDER THE CONDITIONS LAID DOWN IN ARTICLES 2 TO 6 OF REGULATION ( EEC ) NO 449/69 ; WHEREAS THE GUIDANCE SECTION OF THE FUND SHOULD THEREFORE REIMBURSE 50 % THEREOF , I.E . BFRS 10 236 353 ; WHEREAS THE EAGGF COMMITTEE HAS BEEN CONSULTED ON THE FINANCIAL ASPECTS AND IN PARTICULAR AS TO THE FUNDS AVAILABLE , HAS ADOPTED THIS DECISION : ARTICLE 1 THE CONTRIBUTION BY THE GUIDANCE SECTION OF THE EUROPEAN AGRICULTURAL GUIDANCE AND GUARANTEE FUND TOWARDS THE AID GRANTED BY THE KINGDOM OF BELGIUM TO ORGANIZATIONS OF FRUIT AND VEGETABLE PRODUCERS DURING 1977 SHALL BE BFRS 10 236 353 . ARTICLE 2 THIS DECISION IS ADDRESSED TO THE KINGDOM OF BELGIUM . DONE AT BRUSSELS , 27 NOVEMBER 1979 . FOR THE COMMISSION FINN GUNDELACH VICE-PRESIDENT